Exhibit 10.6

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as buyer (“Buyer”),

and

PENNYMAC CORP., as seller (“Seller”),

 

 

 

AMENDMENT NO. 2

dated as of September 27, 2018

to the

MASTER REPURCHASE AGREEMENT

dated as of August 18, 2017

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Amendment No. 2 TO MASTER REPURCHASE AGREEMENT

This Amendment No. 2 to Master Repurchase Agreement, dated as of September 27,
2018 (this “Amendment”), is entered into by and among Deutsche Bank AG, Cayman
Islands Branch (“Buyer”) and PennyMac Corp. (“Seller”).  Any capitalized terms
not defined herein shall have the meaning assigned to such term in the Master
Repurchase Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Master Repurchase
Agreement, dated as of August 18, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Original Agreement”);

WHEREAS, the parties hereto entered into that certain Amendment No. 1 to the
Master Repurchase Agreement, dated as of April 17, 2018 (“Amendment No. 1,” and
together with the Original Agreement, the “Master Repurchase Agreement”);

WHEREAS, the parties hereto desire to modify the Master Repurchase Agreement as
described below;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.Amendment.  

(a)Schedule 1 of the Master Repurchase Agreement is hereby amended by deleting
representation and warranty (o) in its entirety and replacing it with the
following

(o) LTV.  No Mortgage Loan has an LTV greater than 100%, unless otherwise
eligible for sale or securitization under the applicable Agency Guide.  Each
Mortgage Loan which is required to be subject to a Primary Insurance Policy
pursuant to the Agency Guide of the applicable Agency is and will be subject to
such a Primary Insurance Policy, issued by a Qualified Insurer, which insures
that portion of the Mortgage Loan in excess of the portion of the Appraised
Value of the Mortgaged Property as required by such Agency.  All provisions of
such Primary Insurance Policy have been and are being complied with, such policy
is in full force and effect, and all premiums due thereunder have been
paid.  Any Mortgage subject to any such Primary Insurance Policy obligates the
Mortgagor thereunder to maintain such insurance and to pay all premiums and
charges in connection therewith.  The Mortgage Interest Rate for the Mortgage
Loan does not include any such insurance premium.

(b)Schedule 1 of the Master Repurchase Agreement is hereby amended by deleting
the definition of “Qualified Insurer” in its entirety and replacing it with the
following:

“Qualified Insurer” means (a) an insurance company duly qualified as such under
the laws of the states in which the Mortgaged Property is located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by
Fannie Mae, Freddie Mac, or FHA, as applicable, and whose claims paying ability
is rated in the two highest rating categories by any of the rating agencies with
respect to primary mortgage insurance and in the two highest rating categories
by Best’s with respect to

 

--------------------------------------------------------------------------------

 

hazard and flood insurance or (b) in the case of an enterprise paid mortgage
insurance program, Fannie Mae.

Section 2.Conditions to Effectiveness of this Amendment.

(a)This Amendment shall become effective upon the execution and delivery of this
Amendment by all parties hereto (the “Amendment Effective Date”).

(b)Effect of Amendment.  Except as expressly amended and modified by this
Amendment, all provisions of the Master Repurchase Agreement shall remain in
full force and effect and all such provisions shall apply equally to the terms
and conditions set forth herein.  This Amendment shall be effective as of the
Amendment Effective Date upon the satisfaction of the conditions precedent set
forth in this Section 2 and shall not be effective for any period prior to the
Amendment Effective Date.  After this Amendment becomes effective, all
references in the Master Repurchase Agreement to “this Master Repurchase
Agreement,” “hereof,” “herein” or words of similar effect referring to the
Master Repurchase Agreement shall be deemed to be references to the Master
Repurchase Agreement, as amended by this Amendment.  This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Master Repurchase Agreement other than as set forth herein.

Section 3.Expenses. Seller hereby agrees that in addition to any costs otherwise
required to be paid pursuant to the Master Repurchase Agreement, Seller shall be
responsible for the payments of the reasonable and documented legal fees and
out-of-pocket expenses of legal counsel to Buyer incurred in connection with the
consummation of this Amendment and all other documents executed or delivered in
connection therewith.

Section 4.Representations; Ratifications Covenants.  

(a)In order to induce Buyer to execute and deliver this Amendment, Seller hereby
represents and warrants to Buyer that as of the date hereof, Seller is in
compliance in all material respects with all of the terms and conditions of the
Master Repurchase Agreement, as to which compliance is required as of the date
hereof, and no Default or Event of Default has occurred and is continuing under
the Master Repurchase Agreement.

(b)The parties hereto ratify all terms of the existing Master Repurchase
Agreement other than those amended hereby, and ratify those provisions as
amended hereby.

Section 5.Entire Agreement.  The Master Repurchase Agreement, as amended by this
Amendment, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 6.Successors and Assigns.  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

Section 7.Section Headings.  The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Master Repurchase Agreement or any
provision hereof or thereof.

2

 

--------------------------------------------------------------------------------

 

Section 8.GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 9.Counterparts.  This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile or e-mail
transmission (e.g. “pdf” or “tif”), each of which, when so executed, shall be
deemed to be an original and such counterparts, together, shall constitute one
and the same agreement.

[signature pages follow]

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,
as Buyer

 

By:

 

/s/ Genevieve Nestor

Name:

 

Genevieve Nestor

Title:

 

Managing Director

 

By:

 

/s/ Timothy P.F. Crowley

Name:

 

Timothy P F. Crowley

Title:

 

Director

 

PennyMac CORP.,

as Seller

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 

 